Citation Nr: 1138458	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  03-04 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to June 26, 1991, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for tinnitus and assigned a 10 percent disability rating effective November 30, 2000.

A Travel Board hearing was held in June 2005 with the Veteran in Detroit, Michigan, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board denied the Veteran's claim in a September 2005 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), which remanded the case back to the Board for readjudication in compliance with a November 2008 Joint Motion for Remand.  In a January 2010 decision, the Board granted an effective date of June 26, 1991 for the Veteran's grant of service connection for tinnitus.  The Veteran again appealed to the Court, which issued a May 2011 memorandum decision reversing the Board's January 2010 decision.


FINDING OF FACT

In a May 2011 decision, the Court instructed that the Veteran be granted an effective date of March 10, 1976 for his award of service connection for tinnitus rated as 10 percent disabling.



CONCLUSION OF LAW

The criteria for an effective date of March 10, 1976, for the grant of service connection for tinnitus rated as 10 percent disabling have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Veteran is being granted in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

B.  Evidence

The Veteran was treated for bilateral hearing loss and tinnitus during service.  He was discharged from service in January 1973.  Soon after, in February 1973, the Veteran filed a pro se claim for hearing loss.  An April 1973 VA examination conducted in response to the Veteran's claim diagnosed loss of hearing secondary to acoustical trauma, with tinnitus.  However, the Veteran was granted service connection only for bilateral hearing loss and an unrelated disability in a May 1973 rating decision.

As part of a November 2001 claim for an increased rating for hearing loss, the Veteran was afforded a VA examination, and the examiner opined that tinnitus was incurred in service.  The RO then granted service connection for tinnitus and assigned an effective date of November 30, 2000, one year prior to the Veteran's claim for increased compensation.  The Veteran then appealed the assigned effective date.  In his hearing testimony and additional submissions, the Veteran indicated that he was unaware that tinnitus was a separately rated disability and thought it was subsumed in his assigned rating for hearing loss.

C.  Law and Analysis

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2011).  

The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

VA regulations also provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

The Court has held that a claim for disability benefits cannot be limited to the condition listed on the claim form, but must rather be considered a claim for any medical disability that may reasonably be encompassed by several factors, including the symptoms described by the claimant, the information the claimant submits, and information obtained by the Secretary in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  An appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction his condition, whatever it is, causes him.  Id.  The Board should consider alternative conditions within the scope of the filed claim.  Id.

The Secretary has a duty to sympathetically read a pro se veteran's filings in light of the evidence to determine what claims have been raised.  See Szemraj v. Principi, 357 F.3d. 1378, 1384 (Fed. Cir. 2001).

In light of the above, the Court concluded that the Veteran's 1973 claim for service connection for hearing loss also encompassed a claim for service connection for tinnitus.  The Court noted in its decision that the Veteran's service treatment records included complaints of bilateral tinnitus, and that tinnitus was diagnosed by the VA examiner in 1973.  When combined with a sympathetic reading of the pro se Veteran's claim for benefits, these factors result in the conclusion that the Veteran sought benefits for all his hearing difficulties, and that a claim for tinnitus was within the reasonable scope of the Veteran's claim for hearing loss.  Therefore, the Veteran had a pending claim for tinnitus as of 1973.

However, tinnitus was not a compensable disability in 1973, and did not become separately compensable until March 10, 1976.  See 41 Fed. Reg. 11,291, 11,298 (Mar. 10, 1976) (altering rating code to provide a 10 percent disability for tinnitus that is the result of acoustic trauma).  Therefore, while the Court held that the Veteran had a pending claim for service connection for tinnitus from 1973, the Court also directed the Board to grant an effective date of March 10, 1976 for the Veteran's award of service connection for tinnitus rated as 10 percent disabling. 


ORDER

An effective date of March 10, 1976, is granted for the award of service connection for tinnitus rated as 10 percent disabling, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


